                  Case 2:21-cv-01703 Document 2 Filed 02/02/21 Page 1 of 1 PageID: 64




                                             UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEW JERSEY

                                                              :
           GOTHAM CITY ORTHOPEDICS, LLC,                      :
                                                              :
                              Plaintiff,
                                                              :
           v.                                                 :
           CIGNA, CIGNA CORPORATION, CIGNA                    :
                                                                  CIVIL ACTION NO.:
           HEALTHCARE,      CIGNA   HEALTH                    :
           CORPORATION, CIGNA HEALTH AND                      :
           LIFE      INSURANCE    COMPANY,                    :
           CONNECTICUT      GENERAL     LIFE                  :
                                                                  COMPLAINT AND JURY DEMAND
           INSURANCE COMPANY, NON-NEW                         :
           JERSEY CIGNA PLANS 1-10 and JOHN                   :
           DOES 1-10,                                         :
                                                              :
                                                              :
                                              Defendants.     :

                                           CORPORATE DISCLOSURE STATEMENT

                   Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, Gotham City

           Orthopedics, LLC, certifies that it has no parent corporation and no publicly held corporation owns

           10% or more of its stock.


                                                       BRACH EICHLER L.L.C.

                                                       By: /s/ Keith J. Roberts____________
                                                       Keith J. Roberts, Esq.
                                                       Shannon Carroll, Esq.
                                                       Paul M. Bishop, Esq.
                                                       Email: kroberts@bracheichler.com
                                                       101 Eisenhower Parkway
                                                       Roseland, NJ 07068
                                                       Telephone: 973.228.5700
           Dated: February 2, 2021                     Attorneys for Plaintiff




BE:11570499.1/GOT052-278598
